Citation Nr: 1223264	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for respiratory disorder, including sleep apnea.

2.  Entitlement to service connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from October 1975 to May 1976 and from February 2003 to July 2004.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In June 2009 evidence pertinent to the matters on appeal was received, and the Veteran (through his representative) has waived initial RO consideration of this evidence.

The issue of entitlement to service connection for a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent evidence indicates that the Veteran's sleep apnea was present during service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for sleep apnea, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran asserts that he had sleep apnea during his second period of active service.

An April 2004 service treatment record indicates that the Veteran was following up on prior complaints of shortness of breath; he indicated that he was breathing a little better that day.  The assessment included what appears to have been an entry indicating a sleep disorder.  A sleep study was ordered, but there is no indication that such a study was completed during the Veteran's active service.  

A private March 20007 polysomnography report reflects an impression of severe obstructive sleep apnea.

At a December 2008 VA respiratory examination the Veteran's diagnoses included severe sleep apnea and vague respiratory symptoms without an apparent diagnosis.  The examiner commented, in pertinent part, as follows:

It is also unclear concerning his apnea whether this actually existed prior to service.  The 2007 sleep study suggests that he has severe apnea with no central events and only an obstructive component.  This is a physiologic apnea that one would not expect to have developed during a time of active service.  Nonetheless, I have no clear documentation of his weight during service as his medical entries include very few or none in terms of weight recordings.  One would surmise that his apnea if it existed when they suspected it in 2003 that this was also a pre-service condition as well. 

Although the entry was not entirely legible, it appears that the April 2004 service treatment record noted that the Veteran had a sleep disorder.  While a sleep disorder was not noted on the Veteran's second period of service separation examination, the March 2004 separation examination was conducted prior to the April 2004 service treatment record reflecting sleep problems.  While the December 2008 VA examiner has suggested that the Veteran's sleep apnea may have existed prior to his term of active service beginning in February 2003, multiple private records associated with the claims file from periods prior to February 2003 note various respiratory complaints but have no reference to sleep apnea.  In this regard, there is no service medical record indicating that sleep apnea was clinically noted prior to the Veteran's service beginning in February 2003.

The Board notes that in a May 2009 letter the Veteran's private physician essentially stated that the Veteran's sleep apnea, although formally diagnosed in 2007, had been worsening prior to 2007, and had "occurred/developed during the time [that the Veteran] was on active duty."

To the extent that the Veteran's claim consists of additional respiratory disability, no such disability has been linked to service, and the December 2008 VA examiner noted only vague respiratory symptoms without an apparent diagnosis.

The Board finds that the December 2008 VA examiner's opinion and the May 2009 private physician's opinion concerning the Veteran's sleep apnea are indistinguishable and are essentially of equal probative weight.  The Board finds that the evidence of record as a whole, therefore, is in equipoise as to whether the Veteran's sleep apnea preexisted service and was in fact present during service.  Resolving doubt in the Veteran's favor, the Board finds that service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea is granted.


REMAND

The Veteran seeks service connection for a left foot disability and contends that he hurt the left foot during service in April 2003.  Private medical record indicates that in January 1992 the Veteran had left foot surgery following a tibial sesamoid bone fracture.  There is no service treatment record, however, indicating that a left foot disorder was clinically noted prior to the Veteran's period of active service beginning in February 2003.  Left foot complaints were made during service, including in April 2003 and August 2003, and a April 29, 2003 service treatment record reflects a diagnosis of left ankle osteoarthritis.  The Veteran was placed on a permanent profile in May 2003 for disability that included the left ankle.

Whether the Veteran has a left foot disability that is related to service is a medical question and requires medical expertise.  As such, and as no medical opinion concerning the Veteran's left foot disability is of record, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain all VA treatment records (if any) of the Veteran pertaining to left foot disability.  All records obtained must be associated with the claims folder.

2.  The Veteran should be scheduled for the appropriate VA examination regarding his left foot disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current left foot disability that is related to his active service from February 2003 to July 2004.  If such disability is found to have preexisted service, the examiner is should provide an opinion as to whether there is clear and unmistakable evidence (obvious, manifest, undebatatable) that the disability both pre-existed service and was not aggravated by the Veteran's military service.  The examiner must give a full explanation for all opinions given.

3.  The AOJ should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for left foot disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


